UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-6137



WENDELL L. WATKINS, SR.,

                                             Petitioner - Appellant,

         versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CA-97-2279-H)


Submitted:   March 26, 1998                  Decided:   April 9, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wendell L. Watkins, Sr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Annabelle Louise Lisic, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal two district court orders, the first

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1997), and the second denying his motion for "newly

discovered evidence" and for an evidentiary hearing. We have re-

viewed the record and the district court's opinions and find no
reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

Watkins v. Corcoran, No. CA-97-2279-H (D. Md. Jan. 8 & 20, 1998).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2